 



FIRST AMENDMENT TO

LOAN AND SECURITY AGREEMENT

(TERM LOAN AND REVOLVING LOAN)

 

This FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), entered
into on August 2, 2013 (the “Execution Date”) with an effective date as of June
30, 2013 (the “Effective Date”), is entered into by and among THIRD SECURITY
SENIOR STAFF 2008 LLC, as administrative agent (the “Agent”), and a lender, the
other lenders party hereto (collectively, the “Lenders”), and TRANSGENOMIC,
INC., a Delaware corporation (the “Borrower”).

 

WHEREAS, the Borrower, the Agent and the Lenders are party to that certain Loan
and Security Agreement (Term Loan and Revolving Loan), dated as of March 13,
2013 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Loan Agreement”), whereby the Lenders have extended to the Borrower a
loan facility pursuant to the Loan Agreement on the terms and subject to the
conditions contained therein; and

 

WHEREAS, the Borrower has requested that the Agent and the Lenders, and the
Agent and the Lenders have agreed to, subject to the terms and conditions set
forth in this Amendment, amend certain provisions of the Loan Agreement,
effective as of the Effective Date.

 

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.          Definitions. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings assigned to them in the Loan Agreement.

 

2.          Amendments to the Loan Agreement. Effective as of the Effective
Date, the Loan Agreement is amended as follows:

 

(a)          Section 2.8(a) of the Loan Agreement is amended by deleting the
existing text of such subsection in its entirety and inserting, in lieu thereof,
the following:

 

Advances. Subject to Section 2.8(b), the principal amount outstanding under the
Revolving Line shall accrue interest at a floating per annum rate equal to the
greater of (i) (x) the Prime Rate plus (y) three percent (3.00%) and (ii) 6.25%,
which interest shall be payable monthly in accordance with Section 2.8(d) below.

 

(b)          Section 6.2(a) of the Loan Agreement is amended by deleting the
existing text of such subsection in its entirety and inserting, in lieu thereof,
the following:

  

Monthly Financial Statements. As soon as available, but no later than thirty
(30) days after the last day of each month (or thirty-three (33) days after the
last day of the month of June 2013), a company prepared consolidated balance
sheet and income statement covering Borrower’s and each of its Subsidiary’s
operations for such month, certified by a Responsible Officer and in a form
acceptable to the Lenders (the “Monthly Financial Statements”);

 



 

 

 

(c)          Section 6.2(b) of the Loan Agreement is amended by deleting the
existing text of such subsection in its entirety and inserting, in lieu thereof,
the following:

 

Monthly Compliance Certificate. Within thirty (30) days after the last day of
each month (or thirty-three (33) days after the last day of the month of June
2013) and together with the Monthly Financial Statements, a duly completed
Compliance Certificate signed by a Responsible Officer, certifying that as of
the end of such month, Borrower was in full compliance with all of the terms and
conditions of this Agreement, and setting forth calculations showing compliance
with the financial covenants set forth in this Agreement and such other
information as the Lenders may reasonably request, together with a statement
that at the end of such month there were no held checks;

 

(d)          Section 6.9(b) of the Loan Agreement is amended by deleting the
existing text of such subsection in its entirety and inserting, in lieu thereof,
the following:

 

Minimum Net Revenue. Achieve at least the amounts set forth below during the
applicable periods.

 

Six Month Period Ending Net Revenue March 31, 2013 $14,666,000 April 30, 2013
$15,275,000 May 31, 2013 $14,955,000 June 30, 2013 $14,679,000 July 31, 2013
$14,296,000 August 31, 2013 $14,096,000 September 30, 2013 $13,806,000 October
31, 2013 $13,724,000 November 30, 2013 $14,362,000 December 31, 2013 $15,329,000
January 31, 2014 $16,203,000 February 28, 2014 $16,877,000 March 31, 2014
$17,075,000 April 30, 2014 $17,230,000 May 31, 2014 $17,238,000 June 30, 2014
$17,102,000 July 31, 2014 $17,313,000 August 31, 2014 $17,525,000 September 30,
2014 $17,807,000 October 31, 2014 $18,025,000 November 30, 2014 $18,244,000
December 31, 2014 $18,446,000

 

For each monthly period in each fiscal year ending thereafter, the minimum
revenue, measured on a trailing six-month basis, shall be based on an amount
that is equal to the greater of (i) eighty-five percent (85%) of the board
approved Annual Financial Projections applicable to such monthly period in such
fiscal year and (ii) $18,446,000.

 



2

 

 

3.          Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent:

 

(a)          receipt by the Agent of a copy of this Amendment, duly executed and
delivered by the Borrower and the Required Lenders;

 

(b)          receipt by the Agent of a copy of (i) a company prepared
consolidated balance sheet and income statement covering Borrower’s and each of
its Subsidiary’s operations for the month of June 2013, certified by a
Responsible Officer and in a form acceptable to the Lenders and (ii) a duly
completed Compliance Certificate signed by a Responsible Officer, certifying
that as of the end of the month of June 2013, Borrower was in full compliance
with all of the terms and conditions of the Loan Agreement, and setting forth
calculations showing compliance with the financial covenants set forth in the
Loan Agreement and such other information as the Lenders may reasonably request,
together with a statement that at the end of such month there were no held
checks;

 

(c)          receipt by the Agent of any other documents or agreements
reasonably requested by the Agent in connection with the transactions
contemplated by this Amendment;

 

(d)          the truth and accuracy of the representations and warranties
contained in Section 5 of this Amendment; and

 

(e)          receipt by the Lenders and the Agent of any fees and expenses due
and payable on or before the Execution Date under the Loan Agreement or this
Amendment.

 

4.          Reaffirmation. The Borrower hereby reaffirms each of the agreements,
covenants, and undertakings set forth in the Loan Agreement and each and every
other Loan Document as of the Execution Date as if the Borrower was making said
agreements, covenants and undertakings as of the Execution Date.

 

5.          Representations, Warranties, Covenants and Acknowledgments. To
induce the Agent and Lenders to enter into this Amendment, the Borrower hereby:

 

(a)          represents and warrants that (i) as of the Execution Date, all of
the representations and warranties made or deemed to be made under the Loan
Documents are true and correct in all material respects (other than any
representation or warranty that is qualified by materiality or Material Adverse
Effect, in which case such representation or warranty is true and correct in all
respects) on and as of the Execution Date to the same extent as though made on
and as of the Execution Date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects
(other than any representation or warranty that is qualified by materiality or
Material Adverse Effect, in which case such representation or warranty was true
and correct in all respects) on and as of such earlier date; (ii) as of the
Effective Date and the Execution Date, after giving effect to the terms of this
Amendment, there exists no Default or Event of Default under the Loan Agreement
or any of the other Loan Documents; (iii) the Borrower has the corporate power
and is duly authorized to enter into, deliver and perform this Amendment; and
(iv) this Amendment is the legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability;

 



3

 

 

(b)          acknowledges and agrees that (i) this Amendment does not and shall
not create (nor shall the Borrower or any of its Subsidiaries rely upon the
existence of or claim or assert that there exists) any obligation of the Agent
or any Lender to consider or agree to any further consent, waiver or amendment
with respect to any Loan Document and, in the event that the Agent or any Lender
subsequently agrees to consider any further consent, waiver or amendment with
respect to any Loan Document, neither this Amendment nor any other conduct of
the Agent or any Lender shall be of any force or effect on the Agent’s or such
Lender’s consideration or decision with respect thereto, and neither the Agent
nor any Lender shall have any further obligation whatsoever to consider or agree
to any further consent, waiver or amendment with respect to any Loan Document;
and (ii) except as expressly set forth in this Amendment, the Agent and each
Lender reserves all of their respective rights pursuant to the Loan Agreement
and all other Loan Documents;

 

(c)          further acknowledges and agrees that the Agent’s and Lenders’
agreement to amend the specific matters addressed in this Amendment, do not and
shall not create (nor shall the Borrower or any of its Subsidiaries rely upon
the existence of or claim or assert that there exists) any obligation of the
Agent or any Lender to consider or agree to any further waivers, consents or
amendments and, in the event that the Agent or any Lender subsequently agrees to
consider any further waivers, consents or amendments, neither this Amendment nor
any other conduct of the Agent or any Lender shall be of any force or effect on
the Agent’s or any Lender’s consideration or decision with respect to any such
requested consent;

 

(d)          further acknowledges and agrees that no right of offset, defense,
counterclaim, claim, cause of action or objection in favor of the Borrower
against any Lender exists arising out of or with respect to (i) this Amendment,
the Loan Agreement or any other Loan Document, or (ii) any other documents now
or heretofore evidencing, securing or in any way relating to the foregoing; and

 

(e)          further acknowledges and agrees that this Amendment shall be deemed
a Loan Document for all purposes under the Loan Agreement and the other Loan
Documents.

 

6.          Effect of Non-Compliance. To the extent any representation or
warranty made herein shall be untrue in any material respect, such occurrence
shall be deemed an Event of Default pursuant to the terms of the Loan Agreement
and the other Loan Documents.

 



4

 

 

7.          Release; Indemnitees.

 

(a)          In further consideration of the execution of this Amendment by the
Agent and each Lender, the Borrower, individually and on behalf of its
successors (including, without limitation, any trustees acting on behalf of the
Borrower and any debtor-in-possession with respect to the Borrower), assigns,
subsidiaries and Affiliates, hereby forever releases the Agent, each Lender and
their respective successors, assigns, parents, subsidiaries, Affiliates,
officers, employees, directors, agents and attorneys (collectively, the
“Releasees”) from any and all debts, claims, demands, liabilities,
responsibilities, disputes, causes, damages, actions and causes of actions
(whether at law or in equity) and obligations of every nature whatsoever,
whether liquidated or unliquidated, whether known or unknown, matured or
unmatured, fixed or contingent (collectively, “Claims”) that the Borrower may
have against the Releasees which arise from or relate to any actions which the
Releasees may have taken or omitted to take in connection with the Loan
Agreement or the other Loan Documents prior to the Effective Date, including,
without limitation, with respect to the Obligations, any Collateral, the Loan
Agreement, any other Loan Document and any third parties liable in whole or in
part for the Obligations. This provision shall survive and continue in full
force and effect whether or not the Borrower shall satisfy all other provisions
of this Amendment, the Loan Documents or the Loan Agreement, including payment
in full of all Obligations.

 

(b)          The Borrower hereby further agrees to indemnify and hold the
Releasees harmless with respect to any and all liabilities, obligations, losses,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever incurred by the Releasees, or any of them, whether
direct, indirect or consequential, as a result of or arising from or relating to
any proceeding by, or on behalf of any Person, including, without limitation,
officers, directors, agents, trustees, creditors, partners or shareholders of
the Borrower or any parent, Subsidiary or Affiliate of the Borrower, whether
threatened or initiated, asserting any claim for legal or equitable remedy under
any statutes, regulation or common law principle arising from or in connection
with the negotiation, preparation, execution, delivery, performance,
administration and enforcement of this Amendment. The foregoing indemnity shall
survive the payment in full of the Obligations and the termination of this
Amendment, the Loan Agreement and the other Loan Documents.

 

8.          Effect; Relationship of Parties. Except as expressly modified
hereby, the Loan Agreement and each other Loan Document shall be and remain in
full force and effect as originally written, and shall constitute the legal,
valid, binding and enforceable obligations of the Borrower to the Agent and
Lenders. The relationship of the Agent and Lenders, on the one hand, and the
Borrower, on the other hand, has been and shall continue to be, at all times,
that of creditor and debtor and not as joint venturers or partners. Nothing
contained in this Amendment, any instrument, document or agreement delivered in
connection herewith or in the Loan Agreement or any of the other Loan Documents
shall be deemed or construed to create a fiduciary relationship between or among
the parties.

 

9.          Expenses. The Borrower shall pay the Agent all of its actual,
documented and reasonable costs and expenses in connection with the preparation,
negotiation, execution and enforcement of this Amendment in accordance with the
Loan Agreement (including, without limitation, all actual, documented and
reasonable fees, expenses and disbursements of counsel to the Agent).

 



5

 

 

10.          Miscellaneous. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which, when so executed and delivered, shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument. This Amendment shall be binding upon and inure to the benefit of the
successors and permitted assigns of the parties hereto. California law governs
this Amendment, without regard to principles of conflicts of law. This Amendment
embodies the entire agreement and understanding between the parties hereto with
respect to the subject matter hereof and supersedes all prior oral or written
negotiations, agreements and understandings of the parties with respect to the
subject matter hereof. Time is of the essence of this Amendment.

 

[remainder of page intentionally blank]

 



6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on the Execution Date, effective as of the Effective Date.

 



BORROWER:       TRANSGENOMIC, INC.         By: /s/ M.P Colonnese   Name: M.P
Colonnese   Title: Executive Vice President         AGENT:         THIRD
SECURITY SENIOR STAFF 2008 LLC   As Agent for Lenders               By /s/
Randal J. Kirk   Name: Randal J. Kirk   Title: Manager, Third Security, LLC,
which is     the Manager of Third Security Senior     Staff 2008 LLC        
LENDERS:         THIRD SECURITY SENIOR STAFF 2008 LLC         By  /s/ Randal J.
Kirk     Randal J. Kirk     Manager, Third Security, LLC, which is the    
Manager of Third Security Senior Staff 2008 LLC         THIRD SECURITY STAFF
2010 LLC         By /s/ Randal J. Kirk     Randal J. Kirk     Manager, Third
Security, LLC, which is the     Manager of Third Security Staff 2010 LLC        
THIRD SECURITY INCENTIVE 2010 LLC         By /s/ Randal J. Kirk     Randal J.
Kirk     Manager, Third Security, LLC, which is the     Manager of Third
Security Incentive 2010 LLC  

 



[Signature Page to First Amendment]

 



 

 